Citation Nr: 1728879	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected anxiety disorder, not otherwise specified, with major depressive disorder.  

2.  Entitlement to an initial compensable rating for service-connected status-post right femoral fracture.  

3.  Entitlement to a 10 percent disability rating under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	C. Field, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the Veteran's anxiety disorder and right femur disability, and assigned non-compensable evaluations for both disabilities, effective February 19, 2010; and which denied entitlement to service connection for a back disability, and to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities.  The matters have since been transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the proceeding is associated with the claims file.  

The Board notes that the Veteran, though his attorney, has added evidence to the claims file since the issuance of the September 2013 Statement of the Case, which has not been initially considered by the Agency of Original Jurisdiction (AOJ).  As the Veteran's attorney submitted written waivers of initial review of the evidence by the AOJ, the Board may proceed to adjudicate the Veteran's claims.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an increased rating for the Veteran's right femur disability and to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the record establishes that for the entire period on appeal, the Veteran's service-connected anxiety disorder has manifested in, or has more nearly approximated, total occupational and social impairment.  

2.  For the entire period on appeal, the Veteran has been in receipt of a compensable rating for service-connected anxiety disorder.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial increased rating of 100 percent for the Veteran's anxiety disorder, not otherwise specified, with major depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).  

2.  The criteria for a 10 percent rating based on multiple, non-compensable, service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under Diagnostic Code 9413, a non-compensable evaluation is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent evaluation is warranted for a psychiatric disorder that results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks, only during periods of significant stress; or, for symptoms that are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 81 to 90 is indicative of absent or minimal symptoms, and a GAF score of 91 to 100 represents superior functioning in a wide range of activities.  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.  

	Factual Background

As set forth in a November 2009 VA primary care note, the Veteran reported that his psychiatric symptoms had significantly worsened since service.  He noted that he rarely left his home and was unable to drive on account of his disability.  He also reported a history of bad nightmares and panic attacks.  It was noted that the Veteran had not been working since his discharge from the Army.  He was given an assessment of PTSD.  According to the provider, the Veteran's symptoms seemed "very severe," he appeared "quite depressed," and his spouse was his only form of transportation.  An urgent VA mental health consultation was requested.  May 2010 and June 2011 VA mental health treatment records reflect marital issues; difficulty sleeping, including staying awake for two to three days, then "crashing" to get approximately five to six hours of sleep; no interest at all in pleasurable activities; staying at home and avoiding "everything"; loss of energy; impaired concentration; fluctuating appetite with weight gains and losses of twenty pounds at a time; intrusive thoughts and nightmares; anger outbursts; and hypervigilance.  He did not endorse current suicidal or homicidal ideations.  He denied hallucinations but reported that he sometimes saw the spirit of his dead sergeant at night.  It was noted that the Veteran had "marked" PTSD and that his condition rendered him too impaired to work, as he was unable to drive or to be around people.  

The Veteran was afforded a VA PTSD examination in December 2011.  The Veteran reported that he hardly left his house due to feelings of anxiety, irritability, and anger when in the community.  Additionally, the Veteran was no longer able to drive because doing so reminded him of convoys and road side bombs in Iraq.  It was noted that his spouse and mother would bring food to him, and that his spouse drove him to all of his appointments.  At the time of the examination, the Veteran and his spouse had been separated over the past year.  According to the Veteran, the separation was due to his irritability, extreme anger, and alcohol use.  It was noted that the Veteran drank to the point of drunkenness approximately three to four times per week.  The Veteran and his spouse had two children, who were living with the Veteran's spouse.  He continued to see his spouse and child on a weekly basis.  Aside from the Veteran's in-service psychiatric hospitalization in 2005, there were no other hospitalizations pertaining to the Veteran's anxiety disorder.  

On examination, the Veteran exhibited good grooming and hygiene.  He was generally cooperative throughout the examination, but he refused to describe additional combat-related traumatic events or to elaborate on certain answers, which the examiner attributed to anxiety.  The Veteran was oriented as to time, location, and situation.  His affect was anxious, and he became extremely anxious when discussing his service in Iraq.  His speech was normal in rhythm and rate, and there was no evidence perceptual disturbances.  His thought processes were coherent, and his thought content was appropriate and relevant.  He denied homicidal ideations.  He acknowledged suicidal ideation involving a plan in the past and stated that he currently thought about his own death.  However, he denied any current suicidal intent on account of his children.  His judgment was noted to be somewhat poor, as he did not attempt to leave his home without his spouse.  

The Veteran was given diagnoses of PTSD; major depressive disorder, single episode, severe, without psychotic features; and alcohol abuse secondary to PTSD.  The symptoms that applied to the Veteran's diagnoses depressive disorder and PTSD were depressed mood; anxiety; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; distressing recollections, dreams, and flashbacks; physiological and psychological reactivity to trauma cues; avoidance of stimuli associated with trauma; avoidance of driving; diminished interest; detachment and estrangement from others; a sense of foreshortened future; hypervigilance; exaggerated startle response; decreased appetite; fatigue and/or loss of energy; and feelings of worthlessness and/or inappropriate guilt.  The only symptom attributed to alcohol abuse was continued substance use despite social problems.  

The Veteran was assigned a GAF score of 21, and the examiner opined that the Veteran's psychiatric disorder resulted in total occupational and social impairment.  The examiner noted that since his return from Iraq, the Veteran experienced symptoms of PTSD that were so severe that he did not drive, and he remained in his house.  These avoidance behaviors were an attempt to control his anxiety and anger, as the Veteran feared he would assault someone in the community if he left his home.  The examiner provided that the Veteran's experiencing of intrusive thoughts, flashbacks, physiological and emotional reactivity, fatigue, diminished interest, and decreased concentration rendered it difficult to complete work-like tasks.  In addition, the Veteran's irritability, outbursts, of anger, persistently sad mood, and feelings of worthlessness further rendered it difficult to function in work or school settings or to relate appropriately to others.  

At his June 2016 hearing, the Veteran stated that he continued to have the same symptoms that he had at the December 2011 examination, and that the severity of his symptoms had not changed.  For instance, the Veteran continued to avoid leaving his home due to anxiety and anger associated with being out in the community, and he avoided driving "at all costs" due to the likelihood of having a panic attack if stuck in traffic.  The Veteran maintained that aside from his spouse and his mother, he avoided contact with anyone else, at least in part due to his fear of being questioned about traumatic events.  The Veteran added that he feels anxiety whenever he speaks about his deployment, which can lead to panic attacks, during which he experiences shortness of breath, rapid heartbeat, dry mouth, and difficulty speaking.  The Veteran indicated that at times, he separates himself from his wife, children, and mother when he feels he might have an attack by going to a different room or to the basement.  The Veteran also reported that he has difficulty sleeping, noting that he is sometimes awake for twenty-four hours before "crashing" whenever his body gives out.  

The Veteran's spouse, who also gave testimony at the June 2016 hearing, maintained that the severity of the Veteran's psychiatric symptoms had been continuous since the December 2011 VA examination.  She detailed that the Veteran was unable to leave the house to take their children to classes, that he refused to interact with other people, and that they were unable to have guests at their home.  She reported that when she invites the Veteran to go to the park or to their children's' sports events, an "anger episode" will happen.  She added that they cannot attend parties or go anywhere because the Veteran cannot interact with people, and when he becomes angry, he punches holes in the wall or screams.  The Veteran's spouse also testified that the Veteran relies on her for "everything," and detailed that she takes care of the house and finances, keeps track of any appointments, and drives the Veteran anytime he needs to go somewhere.  

	Legal Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected anxiety disorder, NOS, with major depressive disorder.  

As an initial matter, the Board acknowledges that the December 2011 VA examination report, in addition to VA treatment records, include diagnoses of PTSD.  Although the Veteran is not service-connected for PTSD, the Board concludes that no additional medical opinion is needed prior to adjudicating the Veteran's claim.  The evidence of record does not sufficiently distinguish the symptoms of anxiety disorder, NOS, with major depressive disorder, with symptoms of PTSD.  Moreover, the December 2011 examiner opined that the Veteran's PTSD was more likely than not caused by his military service in Iraq, and she indicated that the Veteran had persistently experienced severe symptoms of PTSD since returning from Iraq.  Thus, the Board shall afford the Veteran the benefit of the doubt and attribute mental health symptoms associated with PTSD to his service-connected psychiatric disorder.  See 38 C.F.R. § 3.102; cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

When resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's service-connected anxiety disorder has more nearly approximated the criteria for a 100 percent rating.  

Particularly upon consideration of the December 2011 VA examination report, the record supports a finding that the Veteran's psychiatric disorder has resulted in total occupational and social impairment.  For instance, based on the December 2011 VA examination report, the Veteran suffers from severe psychiatric symptoms, including depressed mood; anxiety; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting himself or others; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  As the examiner stressed, due to the severity of his symptoms, the Veteran did not leave his house without his spouse, or drive.  Moreover, he depended on his spouse and parents to bring him food.  The examiner also provided that the Veteran's experiencing of intrusive thoughts, flashbacks, physiological and emotional reactivity, fatigue, diminished interest, and decreased concentration, rendered it difficult to complete work-like tasks.  In addition, the Veteran's irritability, outbursts, of anger, persistently sad mood, and feelings of worthlessness further rendered it difficult to function in work or school settings or to relate appropriately to others.  The Board also finds compelling that the Veteran was assigned a GAF score of 21, which reflects an inability to function in almost all areas.  Moreover, given the fact that the examiner conducted a thorough examination of the Veteran, considered his pertinent medical history, and gave detailed explanations for her opinions, the Board finds the examination report to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

In addition to the December 2011 VA examination report, VA treatment records and the Veteran and his spouse's June 2016 testimony support a finding that the severity of the Veteran's symptoms have been generally consistent throughout the entire period on appeal.  For instance, VA treatment records preceding the examination reference the Veteran's inability to work on account of his psychiatric disorder; his inability to drive; his significant difficulties being around others and general avoidance of people, places, and things; and provide that he had "severe" and "marked" psychiatric symptoms.  Based on the Veteran and his spouse's June 2016 testimony, the Veteran has continued to be generally unable to leave the house, and he depends on his spouse to drive him places.  In addition, their testimony indicates that the Veteran has continued to experience significant isolation and difficulty being around anyone other than his spouse and mother.  As described by both the Veteran and his spouse, interaction with others, even family members, can result in panic attacks or "anger episodes."  Thus, when considering the frequency, severity, and duration of the Veteran's symptoms, the evidence of record supports a finding that the disability picture resulting from the Veteran's psychiatric symptoms has more nearly approximated total occupational and social impairment throughout the entire period on appeal.  38 C.F.R. § 4.126(a)-(b).  

Finally, the Board notes that in Rice v. Shinseki, the Court of Appeals for Veterans Claims held that a claim for a total disability rating due to service-connected disability (TDIU) is part and parcel of an increased rating claim when a claimant maintains that his service-connected disability prevents him from working.  22 Vet. App. 447 (2009).  As discussed above, the record reflects that the Veteran has been unemployed during the course of the appeal, and he has indicated that he has been unable to work due to his service-connected anxiety disorder.  Thus, the Board has considered whether the record raises the issue of entitlement to a TDIU.  However, the Board finds that it is not necessary to further address entitlement to a TDIU where, as here, the Veteran has been granted a 100 percent rating for his anxiety disorder for the entire period on appeal, and he has not asserted, nor has the record otherwise suggested, that his only other service-connected disability (right femur impairment) renders him unable to secure or maintain gainful employment.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (stating that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, in light of the award of a 100 percent initial rating for the Veteran's service-connected anxiety disorder throughout the entire period on appeal, the Board concludes that any issue of entitlement to a TDIU is moot, and no further discussion is required under Rice v. Shinseki.  

In summary, when affording all reasonable doubt in the Veteran's favor, an initial disability rating of 100 percent is warranted for the Veteran's service-connected anxiety disorder.  A 100 percent disability rating is based on all of the evidence of record as opposed to any isolated medical finding or level of disability, and it contemplates the frequency, severity, and duration of the Veteran's symptoms throughout the course of the appeal.  38 C.F.R. § 4.126(a)-(b).  

III.  Compensable Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

The application of 38 C.F.R. § 3.324 is predicated solely on the existence of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any such service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

In light of the Board's award of a 100 percent rating for the Veteran's anxiety disorder, effective from the original date of the Veteran's claims for service connection in February 2010, the issue of entitlement to a 10 percent rating based upon multiple, non-compensable, service-connected disabilities is moot for the entire period on appeal.  See id.  As a compensable rating under 38 C.F.R. § 3.324 requires that the claimant not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, non-compensable, service-connected disabilities must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to an initial disability rating of 100 percent for service-connected anxiety disorder, not otherwise specified, with major depressive disorder, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to a 10 percent disability rating for multiple, non-compensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.  


REMAND

Before a decision can be reached on the Veteran's claims for service connection for a back disability and for an initial increased rating for a femur disability, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service connection for a back disability.  As reflected in his February 2010 claim and June 2016 testimony, the Veteran has suggested that his claimed back disability is due to carrying heavy objects during service, his sleeping conditions while serving in Iraq, and/or jumping in and out of trucks.  A review of the Veteran's service treatment records shows that in his March 2005 report of medical history on separation from service, he reported a history of lower back pain since November 2003.  Additionally, a December 2011 VA examination report for purposes of pension benefits includes a diagnosis of thoracolumbar strain, and an August 2016 private X-ray report includes an impression of chronic degenerative changes in the lower thoracic spine.  The Board notes that the December 2011 VA examination report does not address the etiology of the Veteran's claimed back disability.  

The Veteran also contends that he is entitled to a compensable rating for his right femur disability.  The Veteran maintains that he is in constant pain on account of his right femur disability, and that it impacts his ability to walk, run, or stand for prolonged periods of time.  The Board observes that there is no VA examination report of record that addresses the nature and severity of his right femur disability.  

VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board recognizes that VA examinations had been scheduled to take place in July 2010, and it was noted that the Veteran failed to appear for the examinations.  However, an August 2010 report of general information indicates that he attempted to reschedule the examinations.  It also shows that the Veteran appeared for examinations in August 2010 based on a representation from his former representative that examinations were scheduled, but he was turned away because no examinations were actually scheduled.  In light of this history, the Veteran has shown cause as to why he did not report for the scheduled examinations in July 2010.  See 38 C.F.R. § 3.655(a).  Moreover, given the background noted above, a remand is warranted to provide the Veteran an additional opportunity to appear for VA examinations that address the nature and etiology of his claimed back disability, as well as the current nature and severity of his right femur disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4)(i), 3.326; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed back disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a.	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed back disability.  

In identifying all pertinent diagnoses, the examiner should, at a minimum, consider and address the above-referenced December 2011 VA general medical examination report that includes a diagnosis of thoracolumbar strain, and the August 2016 private X-ray report that includes an impression of chronic degenerative changes in the lower thoracic spine.  

b.	For each diagnosed condition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service.  

In rendering such opinion, the examiner should, at a minimum, note and address the March 2005 report of medical history, in which the Veteran reported a history of lower back pain since November 2003.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.  After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his right femur disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a.	The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right hip.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.	The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.	The examiner should address all current functional impairment from the Veteran's right femur disability, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.  Readjudicate the Veteran's claims, with consideration of all evidence associated with the Veteran's claims file since the issuance of the February 2013 SOC.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


